EXHIBIT 99.1 - JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule 13G/A with respect to the shares of common stock of Guided Therapeutics, Inc., dated as of December 5, 2011, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. December 5, 2011 The Whittemore Collection, Ltd. By: /s/ George F. Landegger Name: George F. Landegger Title: Chairman and President Parsons & Whittemore Enterprises Corp. By: /s/ George F. Landegger Name: George F. Landegger Title: Chairman and President /s/ George F. Landegger George F. Landegger George F. Landegger 2010 5-Year GRAT By: /s/ George F. Landegger Name: George F. Landegger Title: Trustee George F. Landegger 2010 10-Year GRAT By: /s/ George F. Landegger Name: George F. Landegger Title: Trustee
